COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Sellusyourhouse.com, LLC v. Russell Walker and/or All
                            Occupants of 9325 Grady Street, Houston, Texas

Appellate case number:      01-18-00201-CV

Trial court case number:    1104954

Trial court:                County Civil Court at Law No. 2 of Harris County

        On March 14, 2018, appellant, Sellusyourhouse.com, LLC, through counsel, filed a
notice of appeal from the take-nothing judgment, signed on February 12, 2018. See TEX.
R. APP. P. 26.1. Although the clerk’s record was filed on March 26, 2018, and the filing
fee was paid on April 11, 2018, the court reporter’s March 28, 2018 info sheet states that
the reporter’s record has not been filed due to a lack of request and payment by appellant.
On April 16, 2018, the Clerk of this Court notified Keval Patel, counsel for appellant, that
if he failed to provide evidence of request and payment for the reporter’s record by May
16, 2018, this Court may set the briefing schedule without the reporter’s record. See TEX.
R. APP. P. 37.3(c). On May 24, 2018, the court reporter’s info sheet stated that the
appellant’s counsel had informed the reporter that he would pay for the record by the next
day. Neither a timely response nor the reporter’s record was filed.

       Instead, on May 30, 2018, appellant’s counsel filed a docketing statement in which
he requested referring this appeal to mediation. This Court’s June 6, 2018 Memorandum
Order of Referral to Mediation (“Mediation Order”) set a ten-day deadline for objections,
a June 21, 2018 deadline for the “Parties Notification to Court of Mediator” to be filed, a
July 21, 2018 deadline for the mediation to be conducted, and the parties were to inform
this Court of the result of mediation within two days later, which was July 23, 2018.
However, both parties failed to timely object to the Mediation Order, file the “Parties
Notification to Court of Mediator,” or notify this Court of the result of mediation by July
23, 2018.

     Accordingly, the Court sua sponte extends the deadline for the parties to file
objections to the Mediation Order, the “Parties’ Notification to Court of Mediator,”
the mediation result, or for appellant to pay for the reporter’s record w ithin 10 days from
the date of this Order. See TEX. CIV. PRAC. & REM. CODE ANN. § 154.022(b), (c) (court
will withdraw mediation order if it finds basis for objection to mediation is reasonable)
(West 2011); TEX. R. APP. P. 2; see also Decker v. Lindsay, 824 S.W.2d 247, 249–50 (Tex.
App.—Houston [1st Dist.] 1992, no pet.) (court cannot force disputants to peaceably
resolve their differences, but can compel them to sit down with each other; no abuse of
discretion in overruling objection to mediation where party objected based on belief that
mediation would not resolve lawsuit).

       If no response is timely filed within 10 days of the date of this Order, this Court
will deem the Mediation Order withdrawn and will consider and decide this appeal on those
issues or points that do not require a reporter’s record for a decision by setting the briefing
schedule without a reporter’ record. See TEX. R. APP. P. 37.3(c)(1), (2).

       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    Acting individually      Acting for the Court
Date: September 20, 2018           ______________________